Application/Control Number: 16/761,029	Page 2
Art Unit: 1797

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/761029 RCE filed 04/16/2022.     
Claims 1-2, 4-10,12, 14-19 have been examined and fully considered.
Claim 11 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10,12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, the preamble is currently drawn to, “a method for assessing”. From what is further described in the claim—it is unclear what applicant is assessing actually and overall what the claim is meant to be drawn towards. Correction is required.
With respect to Claim 1, it is also unclear if the comparing steps are performed all by a general purpose computer(as what is what is now claimed, since no “programmed to,” language is used to indicate a permanent structural programmed of the computer), or if the computer is permanently “programmed to,” perform the claimed comparing steps. Though applicant claims communication between a particle measurement device and the computer, it does not seem that the computer is specially programmed in any way to take the information/data from the particle measurement device, nor is it claimed as specifically “programmed to,” perform the claimed calculations/comparing. As claimed- the computer reads as a general purpose computer—not specifically programmed- and almost any computer available would be capable of being programmed to perform the instantly claimed functions/steps. Correction is required in the claim language, possibly by using “programmed to,” language in addition to fixing the other issues shown below.

With respect to Claim 1, it is unclear when applicant claims,
 “measuring HDL3-P of the second blood sample with said particle measurement device so as to determine a postprandial HDL3-P amount determined by said amount of protein in the meal,” it is unclear what this means. 
“Postprandial,” means post meal. Therefore is seems applicant is attempting to determine the HDL3-P level post meal, and how the protein affects this. It is unclear though in the claim how the “HDL3-P amount,” is “determined by said amount of protein in the meal,” and it is further unclear if this would make any difference in the claim as any subject is given the same ratio of protein with respect to body weight (half the recommend dietary allowance). HDL3-P cannot be “determined,” by an amount of protein in the meal, but if can be affected by it. Correction is required.

Further with respect to Claim 1, when applicant claims,

“detecting cardiovascular risk based on the step of comparing,
wherein said step of detecting is comprised of:
determining a health profile corresponding to cardiovascular fitness;
and matching said HDL3-P activation index to said health profile,
wherein said health profile is comprised of an increase in said HDL3-P
activation index, said cardiovascular risk being inverse to said increase in said HDL3-P activation index.”   
From this—it is not clear how the cardiovascular risk is determined, and one of ordinary skill would not be able to clearly figure this out from what is instantly claimed, as there is no clear formula claimed. Is there always an increase in HDL3-P activation index? From what is instantly claimed-it seems yes, and therefore one would also find the same cardiovascular risk, though it is unclear if an increase in HDL3-P is associated with risk of a cardiovascular event, or no risk of cardiovascular event. Correction is required to clear this up in the claim language.
The instant claim 1 requires “detecting cardiovascular risk based on the step of comparing,” however it also requires, “matching said HDL3-P activation index,”. “HDL3-P activation index,” is determined in the step of comparing….so it is not clear if applicant means “based on the comparing step,” to mean more than this, or not. Correction is required.
Further—it is not clear how “determining a health profile corresponding to cardiovascular fitness,” is performed. As instantly claimed—it seems it is just determined out of thin air.  Applicant claims, “said health profile is comprised of an increase in said HDL3-P activation index, said cardiovascular risk being inverse to said increase in said HDL3-P activation index…”   but it is not claimed how the health profile is actually determined. This requires correction. Further—does the health profile ALWAYS comprise and increase in HDL3-P activation index, or is applicant trying to claim only one side of a conditional result? Also—applicant claims that “said cardiovascular risk being inverse to said increase in HDL3-P activation index,” but it is not clear what the fact that they are “inverse,” means exactly. If a higher HDL3-P activation index level is found, is cardiovascular risk low and vice versa? If so—this needs to be clarified in the claim language—and note to do so without the use of relative term language (high or low), unless what is high or low is defined in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1-2, 4-10,12, 14-15 & 17-19  are rejected under 35 U.S.C. 103(a) as being obvious over SHAH et al. in “ Effect of meal composition on postprandial lipid concentrations and lipoprotein particle numbers: A randomized cross-over study”  in view of DITAH et al. in “Small and medium sized HDL particles are protectively associated with coronary calcification in a cross-sectional population-based sample”(both as cited on IDS dated 02/07/2021) and further in view of KIM  in “Effects of dietary components on high-density lipoprotein measures in a cohort of 1,566 participants,”as cited on IDS dated 12/07/2021. 
	With respect to Claims 1, SHAH et al. teaches of a method for assessing a patient, comprising the steps of: drawing a first blood sample from a patient in a fasting condition; administering a liquid based protein meal (depending on the dietary allowance, this reads on the instant claim of “half the daily dietary allowance”. to the patient(a high protein-HP meal or high monounsaturated fat meal-HMF); drawing a second blood sample from the patient after a time period of 60, 120 minutes after the step of administering the meal(Page 3, last paragraph and page 4, first paragraph); measuring HDLP of the first blood sample so as to determine a fasting HDLP amount; measuring HDLP of the second blood sample so as to determine a postprandial HDLP amount; and comparing said fasting HDLP amount and said postprandial HDLP amount(Page 4, starting at “Lipid and lipoprotein particle numbers determination”, Page 1, results). SHAH Et al. further teach of using a particle detector for the analyses(Page 4, measures). SHAH et al. also teach of associating postprandial lipid concentration as predictors of coronary artery disease risk(Page 2, introduction, paragraph 3). SHAH et al. teach that the strengths of the study include a randomized cross-over design. The participants were diverse in age, gender, and race/ethnicity. The food intake and physical activity level on the day before the two study days were similar (and therefore teach of monitoring physical activity, and due to the randomization, some subjects with moderate activity are included)(Page 15, last paragraph). SHAH et al. further teach of subtracting the fasting HDL-P amount from the postprandial HDL-P amount so as to determine an HDL-P activation index (p. 127, par. 8). SHAH et al. teach of concerning that the HDL3-P activation index is inversely related to overall cardiovascular risk score, are known from SHAH (p. 4, par. 8). SHAH et al. also teach of using a programmed food processor program(Page 4, paragraph 8) that would work the same as applicant’s instant computer. SHAH et al. do not teach that the HDLP detected is HDL3-P, and specifically do no use the same naming for it, or of the step of detecting cardiovascular risk based on step or comparison.
However, DITAH et al. is used to remedy this. Generally, DITAH et al. teaches of identify protective HDL biomarkers by examining the association of nuclear magnetic resonance (NMR) measures of total HDL-particle (HDL-P), large HDL-particle, and small and medium-sized HDL-particle (MS-HDL-P) concentrations and average HDL-particle size with coronary artery calcification (CAC), which reflects the burden of coronary atherosclerosis, and compare with that of HDL-C(abstract). DITAH et al. further teaches of a method for assessing a patient, comprising the steps of: measuring HDL3-P(detecting exactly the same particle as applicant using  particle detector) of a blood sample; and detecting cardiovascular risk based on the measurement of HDL3-P content. Specifically, DITAH et al. teach of investigating the HDL-P subclasses, which include HDL2 and HDL3(first page, page 125, column 1, paragraph 3).It would have been obvious to one of ordinary skill in the art to use HDL3-P to investigate and detect cardiovascular risk/ coronary artery risk as is suggested in SHAH due to the need to further study of markers of and protective measures against coronary artery disease  (DITAH, Page 1, first two column paragraphs). SHAH and DITAH et al. do not specifically say that the HDL3 increases inversely with cardiovascular risk. KIM et al. is used to remedy this.
KIM et al. more specifically teach of an increased level of high-density lipoprotein cholesterol (HDL-C) is not causally protective against heart disease, shifting focus to other sub-phenotypes of HDL. Prior work on the effects of dietary intakes has focused largely on HDL-C. The goal of this study was to identify the dietary intakes that affect HDL-related measures: HDL-C, HDL-2, HDL-3, and apoA1 using data from a carotid artery disease case–control cohort(Page 1, background), and even further of Stepwise linear regression was used to separately evaluate the effects of dietary covariates on adjusted levels of HDL-C, HDL-2, HDL-3, and apoA1 (Page 1,methods), and even further teach of protein intake were both associated with HDL-3 levels alone. (Page 1, results). Even further, KIM et al. teach of the inverse relationship of HDL-3 with cardiovascular risk (Page 1, background, first paragraph, Page 2, column 1, paragraph 3)(as admitted by applicant in arguments dated 10/0/2021, 2nd to last paragraph—referencing the Kim reference, even though this was not priorly relied upon). Further, KIM et al. teach of unique to HDL-3, increasing protein intake being associated with decreased HDL-3 levels(Page 3, column 2, second to last paragraph). It would have been obvious to one of ordinary skill in the art to investigate whether HDL3  in high protein fed subjects is cardiopredictive to have inverse levels of cardiovascular risk from the HDL3 levels due to the need in the art for better predictive analyses of the subHDL components due to the fact that they are known to be cardiopredictive and the need in the art for further study (KIM, Page 1, background). 
With respect to Claim 2, SHAH et al. teach of the fasting condition happening for 12 hours(Page 3, experimental design, first paragraph).
With respect to Claim 3-4, SHAH et al. teach of The HMF meal consisted of 35.2% energy from total fat, 20.7% from monounsaturated fat, 12.6% from protein, 8.7% from saturated fat, and 52.3% from carbohydrates. The HP meal consisted of 31.9% energy from protein, 15.5% from total fat, 4.3% from monounsaturated fat, 9.9% from saturated fat, and 52.6% from carbohydrates. Both the meals were served as beverages. The HMF meal was prepared with plain low-fat yogurt, avocado, and sugar and the HP meal with non-fat Greek yogurt, plain whole milk yogurt, and sugar. The two meals had the same energy content, volume, and added sugar quantity. The meals for male participants contained 840 kcal and those for female participants contained 700 kcal. These values are about 35% of total daily energy needs for men and women, respectively(page 3, Test meals.) Applicant claims using one half a dietary recommended amount of protein, and as this could be relative and not the same from person to person, the teachings of SHAH would make it obvious to give one a meal, and adjust from person to person.
With respect to Claim 6-7 SHAH et al. teach that the strengths of the study include a randomized cross-over design. The participants were diverse in age, gender, and race/ethnicity. The food intake and physical activity level on the day before the two study days were similar (and therefore teach of monitoring physical activity, and due to the randomization, some subjects with moderate activity are included)(Page 15, last paragraph).
With respect to Claim 8, SHAH et al. teach of The HMF meal consisted of 35.2% energy from total fat, 20.7% from monounsaturated fat, 12.6% from protein, 8.7% from saturated fat, and 52.3% from carbohydrates. The HP meal consisted of 31.9% energy from protein, 15.5% from total fat, 4.3% from monounsaturated fat, 9.9% from saturated fat, and 52.6% from carbohydrates (Page 3, test meals). As high and low are relative words, these teachings make obvious what is instantly claimed.
With respect to Claim 9, SHAH et al. teach on the charts what the measurement values would be at 90  minutes, therefore making sampling at 90 minutes obvious to one of ordinary skill(Page 7, Figure 2).
Also- with respect to Claims 3-9, characterizing the content of the protein meal and the time of taking the second blood sample from a patient, represent the selection of optimal parameters that can be carried out in experiment. Said conditions are obvious for the skilled person.
With respect to Claims 10, SHAH et al. teach of the time periods correlating with statistically significant results and of determining these results by association to protein (Page 1 & 2 , under Results).
With respect to Claims 12, DITAH et al. teach of measuring increasing HDL-P (of which subsets are HDL3 and HDL2) (Page 127, 2.47).
With respect to Claims 14-15, SHAH et al. teach of subtracting the fasting HDL-P amount from the postprandial HDL-P amount so as to determine an HDL-P activation index, are known from(p. 127, par. 8), and equivalent HDL2b-P particle amount in a fasting condition and in a postprandial condition (p. 127, par. 8, p. 128, par. 1). It is inherent that the activation will be between 0 and 100 percent.
With respect to Claim 17, SHAH et al. teach of step of detecting is comprised of: determining an overall cardiovascular risk score for said patient; and correlating said HDL3-P activation index, are known from D1 (p. 4, par. 8) .
The features of dependent claim 18, SHAH et al. each of  concerning that the HDL3-P activation index is inversely related to overall cardiovascular risk score, are known from D1 (p. 4, par. 8).
2. Claims 16 & 19 are rejected under 35 U.S.C. 103(a) as being obvious over D1 SHAH et al. in “ Effect of meal composition on postprandial lipid concentrations and lipoprotein particle numbers: A randomized cross-over study”  in view of DITAH et al. in “Small and medium sized HDL particles are protectively associated with coronary calcification in a cross-sectional population-based sample” in view of KIM (as shown in the above 103 rejection), and further in view of  CHAPMAN in WO 2008/1458857(as cited on IDS dated 02/07/2021). 
	With respect to Claims 16 & 19, SHAH et al. teaches of a method for assessing a patient, comprising the steps of: drawing a first blood sample from a patient in a fasting condition; administering a liquid based protein meal to the patient(a high protein-HP meal or high monounsaturated fat meal-HMF); drawing a second blood sample from the patient after a time period of 60, 120 minutes after the step of administering the meal(Page 3, last paragraph and page 4, first paragraph); measuring HDLP of the first blood sample so as to determine a fasting HDLP amount; measuring HDLP of the second blood sample so as to determine a postprandial HDLP amount; and comparing said fasting HDLP amount and said postprandial HDLP amount(Page 4, starting at “Lipid and lipoprotein particle numbers determination”, Page 1, results). SHAH et al. also teach of associating postprandial lipid concentration as predictors of coronary artery disease risk(Page 2, introduction, paragraph 3). SHAH et al. do not teach that the HDLP detected is HDL3-P, or of the step of detecting cardiovascular risk based on step or comparison.
However, DITAH et al. is used to remedy this. Generally, DITAH et al. teaches of identify protective HDL biomarkers by examining the association of nuclear magnetic resonance (NMR) measures of total HDL-particle (HDL-P), large HDL-particle, and small and medium-sized HDL-particle (MS-HDL-P) concentrations and average HDL-particle size with coronary artery calcification (CAC), which reflects the burden of coronary atherosclerosis, and compare with that of HDL-C(abstract). DITAH et al. further teaches of a method for assessing a patient, comprising the steps of: measuring HDL3-P of a blood sample; and detecting cardiovascular risk based on the measurement of HDL3-P content. Specifically, DITAH et al. teach of investigating the HDL-P subclasses, which include HDL2 and HDL3(first page, page 125, column 1, paragraph 3).It would have been obvious to one of ordinary skill in the art to use HDL3-P to investigate and detect cardiovascular risk/ coronary artery risk as is suggested in SHAH due to the need to further study of markers of and protective measures against coronary artery disease  (DITAH, Page 1, first two column paragraphs). SHAH and DITAH et al. do not teach of making treatment recommendations based on the analyses. 
CHAPMAN et al. however teach of the invention relates to a method for assessing the risk of a cardiovascular disease and/or for diagnosing dyslipi-demia in a patient, said method comprising: a) isolating in a blood sample obtained from said patient the high density lipoprotein (HDL) fraction or a subfraction thereof; and b) measuring in said HDL fraction or subfraction thereof the concentration of one or more biomarkers selected from the group consisting of Sphingosine-1-Phosphate (SIP), sphingomyelin (SM) and Apolipoprotein A-I (apoA-1)(abstract), and further teach of characterizing the step of making a treatment recommendation according to the step of correlating(claim 10). It would have been obvious to one of ordinary skill in the art to treat the patients based on the analyses due to the high rate of morbidity due to cardiovascular conditions and due to the need/want to prevent these issues (CHAPMAN, page 1).
Response to Arguments
Applicant's arguments filed 04/16/2022 have been fully considered but they are not persuasive. 
The 112 rejections are maintained as shown above and clarified for the claims amended by applicant 04/16/2022.
Applicant argues with respect to the prior art, that “Claims 1-2, 4-10,12, 14-19 no longer remain rejected made obvious by the combination of the Shah publication, the Ditah publication, and the Kim publication.” This is incorrect and the examiner very much disagrees with applicant’s representative on this. All pending claims remain rejected.
	With respect to the instant claims and the instantly made claim amendments dated 04/16/2022- there are many clarity issues with respect to the claims, and applicant might have an easier time overcoming the prior art of record once they can clear up all of the 112 issues, which is not currently done.
	Therefore- the prior art rejections are maintained as well.
	With respect to the prior art, applicant argues that the prior art discloses conflicting iterations on how HDL3 determines cardiovascular risk. With respect to this- this argument is not convincing since it is unclear exactly how applicant is going about determining if there is cardiovascular risk—and even more so---applicant is not clear on if their determinations predict lack of cardiovascular risk, presence of cardiovascular risk, and or what levels of cardiovascular- nor do the indicate how this can be differentiated. More is needed in the claim language to make all if this clear.
	Applicant argues about the Asztalos reference and Lamon-Fava
Reference..specifically that they disclose direct relationships. However these references are NOT used in the current rejection—so this argument is not commensurate in scope with the rejection, and is no convincing for the references that are actually used. 
Applicant further states that the Albers reference, Joshi reference,
Martin reference(all three not used in the current rejection- so this part of the argument is again not commensurate in scope with the instant rejection), and the Kim publication(the KIM reference is actually used in the instant rejection) disclose inverse relationships. Therefore—applicant directly admits that a reference used by the examiner in the instant rejection—does in fact teach of the instantly claimed inverse relationship. Therefore, with respect to this argument—applicants argument against KIM teaching of anything with respect to inverse relationship is not convincing due to applicant’s own admission. Further—what exactly is going on with respect to the inverse relationship is not clear- as shown in the above 112 rejection, and for all of these reasons the rejection is maintained.
	Applicant further argues that Claim 1 recites the specific conditions and steps to reliable evoke an HDL3 response that is reliably inverse and useful to indicate cardiovascular risk. This is not convincing—since it is unclear how applicant is reliably triggering an HDL3 response that is inverse—nor is “triggering,” anything instantly claimed—at least clearly so. Therefore- the rejections are maintained.
Applicant argues that the prior art does not teach of the inverse relationship between HDL3 levels and cardio-predictive event. The examiner disagrees, and the new reference KIM teaches of this. Specifically, KIM et al. teach of the inverse relationship of HDL-3 with cardiovascular risk (Page 1, background, first paragraph, Page 2, column 1, paragraph 3)(as admitted by applicant in arguments dated 10/0/2021, 2nd to last paragraph—referencing the Kim reference, even though this was not priorly relied upon). Further, KIM et al. teach of unique to HDL-3, increasing protein intake being associated with decreased HDL-3 levels(Page 3, column 2, second to last paragraph).
Applicant also argues that the high fat meals taught in SHAH in addition to DITAH not teaching of the inverse relationship teach away from the instant claims. The examiner disagrees. SHAH et al. also specifically teach of using high protein meals (see above rejection), and the teaching of another option, does not mean that the reference teaches away, and KIM et al. specifically teach of the inverse relationship between HDL3 and cardiovascular event. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797